498 Pa. 57 (1982)
444 A.2d 665
BOROUGH OF JEFFERSON, Appellant,
v.
CENTURY III ASSOCIATES, U.S.S. Realty Development Division of United States Steel Corporation, a corporation; The Edward J. DeBartolo Corporation, a corporation; Borough of West Mifflin, a Pennsylvania municipal corporation; Department of Environmental Resources and Department of Transportation of the Commonwealth of Pennsylvania.
Supreme Court of Pennsylvania.
Argued March 2, 1982.
Decided May 10, 1982.
Lloyd H. Fuge, Clairton, for appellant.
John J. McLean, Jr., Buchanan, Ingersoll, Rodewald, Kyle & Buerger, Pittsburgh, for Century III Associates and Edward J. DeBartolo Corp.
Eric P. Reif, Reed, Smith, Shaw & McClay, Pittsburgh, for U.S.S. Realty Development.
Donald C. Fetzko, West Mifflin, for Borough of West Mifflin.
Richard S. Ehmann, Asst. Atty. Gen., Pittsburgh, for Dept. of Environmental Resources.
Jeffrey L. Giltenboth, Pittsburgh, for Dept. of Transp.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, McDERMOTT and HUTCHINSON, JJ.

ORDER
PER CURIAM:
AND NOW, this tenth day of May, 1982, the order of the Commonwealth Court, 430 A.2d 1040, dated June 18, 1981, *58 dismissing appellant's petition for review as to the Department of Environmental Resources and the Department of Transportation (appellees) and transferring the proceedings, as to the remaining defendants, to the Court of Common Pleas of Allegheny County, is hereby vacated and the matter is remanded to the Commonwealth Court with directions to grant appellant leave to amend its petition for review to assert such specific failures on the part of appellees to perform ministerial duties, if any such failures exist, as may be cognizable under the Dam Safety and Encroachments Act, 32 P.S. §§ 693.1  693.27, as amended and the State Highway Law, 36 P.S. §§ 670-101  670-1102, as amended, and thereafter, to consider whether or not such amended petition for review sets forth a cause of action in the nature of mandamus against appellees.